DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on June 2, 2022, claims 1, 6 and 16-19 were amended. Claims 1-20 are currently pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sharp et al. (Sharp, US 2011/0211135).
As shown in Fig. 2, Sharp discloses a switchable optical assembly 200 comprising:
a switchable waveplate 202 configured to be electrically activated and deactivated to selectively alter the polarization state of light incident thereon (paragraph 54).
As shown in Fig. 3, said switchable waveplate 300 (bendable liquid crystal polarization switch, paragraph 15) comprising:
first and second curved surfaces 312 (alignment layers, paragraph 57);
a liquid crystal layer 306 disposed between said first and second curved surfaces 312 such that said liquid crystal layer 306 is curved (paragraph 53); and
a plurality of electrodes 310 to apply an electrical signal across said curved liquid crystal layer (paragraph 56).
It is noted that the switchable waveplate 300 comprises two curved (bendable) substrates 302 and 304. It is obvious that the alignment layers 312 formed on the inner sides of the two curved substrates as well as the liquid crystal layer 306 formed between the two curved substrates are also curved.
Sharp does not disclose that said switchable waveplate is included in a head mounted display. However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987).
Re claim 2: The switchable optical assembly of Claim 1, wherein, as shown in Fig. 3 of Sharp, the first and second curved surfaces 312 on the switchable waveplate 300 comprise curved surfaces on curved substrates 302 and 304 (paragraph 53).
Re claim 3: The switchable optical assembly of Claim 1, wherein, as shown in Fig. 3 of Sharp, the first and second curved surfaces 312 are formed along the inner sides of the first and second curved substrates 302 and 304. Accordingly, it is obvious that the first and second curved surfaces 312 have curvatures that are the same.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (Lu, US 11,009,765) in view of Sharp et al. (Sharp, US 2011/0211135).
Re claim 1: As shown in Fig. 4, Lu discloses a switchable optical assembly comprising:
a switchable waveplate 410 configured to be electrically activated (as active state) and deactivated (as non-active state) to selectively alter the polarization state of light 440 (LCP or RCP) incident thereon (col. 1, lines 42-45 and col. 8, lines 36-47),
wherein said switchable waveplate is included in a head mounted display as shown in Figs. 2A and 2B.
Lu does not disclose a structure of said switchable waveplate in detail.
As shown in Fig. 3, Sharp discloses a switchable waveplate 300 (bendable liquid crystal polarization switch, paragraph 15) comprising:
first and second curved surfaces 312 (alignment layers, paragraph 57);
a liquid crystal layer 306 disposed between said first and second curved surfaces 312 such that said liquid crystal layer 306 is curved (paragraph 53); and
a plurality of electrodes 310 to apply an electrical signal across said curved liquid crystal layer (paragraph 56).
It is noted that the switchable waveplate 300 comprises two curved (bendable) substrates 302 and 304. It is obvious that the alignment layers 312 formed on the inner sides of the two curved substrates as well as the liquid crystal layer 306 formed between the two curved substrates are also curved.
Sharp discloses that the curved switchable waveplate has the potential to offer improved field- of-view. The radius of the curvature of the device is substantially matched to that of the converging/diverging light source. This ensures that each ray is incident on the device at roughly normal incidence, where contrast is typically maximized (paragraph 112).
Accordingly, it is obviously applicable to the switchable optical assembly of Lu in order to obtain the same advantages. 
Thus, it would have been obvious to one having skill in the art to employ a curved switchable waveplate comprising first and second curved surfaces; a liquid crystal layer disposed between said first and second curved surfaces such that said liquid crystal layer is curved; and a plurality of electrodes to apply an electrical signal across said curved liquid crystal layer in order to offer improved field-of-view and maximize contrast of the display.
Re claim 2: The switchable optical assembly of Claim 1, wherein, as shown in Fig. 3 of Sharp, the first and second curved surfaces 312 on the switchable waveplate 300 comprise curved surfaces on curved substrates 302 and 304 (paragraph 53).
Re claim 3: The switchable optical assembly of Claim 1, wherein, as shown in Fig. 3 of Sharp, the first and second curved surfaces 312 are formed along the inner sides of the first and second curved substrates 302 and 304. Accordingly, it is obvious that the first and second curved surfaces 312 have curvatures that are the same.
Re claim 4: The switchable optical assembly of Claim 1, wherein, as shown in Fig. 4 of Lu, the switchable optical assembly further comprises a first waveplate lens 415 (PBP liquid crystal lens) comprising a liquid crystal layer, said first waveplate lens 415 having different optical power for different polarizations (RCP or LCP) of light incident thereon (col. 8, lines 1-47).
Lu discloses that the first waveplate lens 415 has three states with different optical powers: additive state (+0.5 diopter), subtractive state (-0.5 diopter), and neutral state (O diopter) (col. 9, lines 15-32).
Accordingly, it is obvious that the switchable optical assembly is configured to be selectively switched between at least two lens states including:
a first lens state (such as additive state) configured to have a first optical power (+0.5 diopter); and
a second lens state (neutral state) configured to have a second optical power (0 diopter) different than said first optical power.
Re claim 5: The switchable optical assembly of Claim 4, wherein the second optical power is zero optical power.


Response to Arguments
Applicant's arguments filed on June 2, 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Lu discloses a polarization switch used in a head mounted display; however, Lu does not disclose a structure of the polarization switch. Sharp is employed to teach a bendable liquid crystal polarization switch for improving field of view as well as maximizing contrast of the display due to the curvature of the polarization switch (paragraph 112). 
Lu as modified in view of Sharp in fact produces the claimed invention of amended claim 1, where there is some teaching, suggestion, or motivation to do so found in the prior art. Nowhere in Sharp discloses that the bendable  polarization switch cannot be used in the head mounted display. Therefore, there is no reason why Sharp cannot apply to the head mounted display of Lu. One skilled in the art would combine Lu and Sharp in order to obtain the same advantages.
Thus, as taught by Sharp, it would have been obvious to one having skill in the art to employ a bendable polarization switch in order to improve field-of-view and maximize contrast by matching the curvature of the converging/diverging light source (paragraph 112).
Finally, a new ground of rejection is applied to amended claim 1 as shown above.
Allowable Subject Matter
Claims 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of the limitations as claimed.
Re claim 6, the most relevant reference, US 2019/0025657 to Presniakov et al. (Presniakov), fails to disclose or suggest the claimed feature “wherein the plurality of liquid crystal molecules that increase in tilt with respect to said first and second surfaces with outward radial distance from said axis include at least 60% of the molecules extending over a range of at least 1 cm2 across said liquid crystal layer”.
As shown in Figs. 1, 2 and 3A-3C, Presniakov only discloses a switchable waveplate (beam control device, paragraph 82) comprising:
first and second surfaces 18;
a liquid crystal layer 20 disposed between said first and second surfaces, said liquid crystal layer comprising a plurality of liquid crystal molecules that invrease in tilt with respect to said first and second surfaces 18 with outward radial distance from an axis through said first and second surfaces 18 and said liquid crystal layer in a plurality of radial directions; and
a plurality of electrodes 14 and 16 to apply an electrical signal across said liquid crystal layer 20 (paragraph 89).
It is noted that the axis is between the electrodes 14A and 14B and normal to the substrates 12 as shown in Figs. 3A-3C.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        August 4, 2022